 1    LAW OFFICES OF PATRICA A. SAVAGE
      PATRICIA A. SAVAGE (SBN 236235)
 2    1550 Humboldt Road, Suite 4
      Chico, CA 95926
 3    Telephone:    (530) 809-1851
      Email: psavesq@gmail.com
 4
      Attorney for Plaintiff
 5    JILL WASCHE

 6    JACKSON LEWIS P.C.
      DALE R. KUYKENDALL (SBN 148833)
 7    SIERRA VIERRA (SBN 307874)
      400 Capitol Mall, Suite 1600
 8    Sacramento, California 95814
      Telephone:     (916) 341-0404
 9    Facsimile:     (916) 341-0141
      Email: kuykendd@jacksonlewis.com
10           sierra.vierra@jacksonlewis.com

11    Attorneys for Defendant
      ORCHARD HOSPITAL
12

13                                 UNITED STATES DISTRICT COURT

14                                EASTERN DISTRICT OF CALIFORNIA

15    JILL WASCHE,                                        No. 2:18-cv-02246-JAM-DB
16                   Plaintiff,                           STIPULATED PROTECTIVE ORDER
17           v.
18    ORCHARD HOSPITAL and DOES 1 - 50,
      inclusive,
19
                     Defendants.
20

21

22   1.     PURPOSES AND LIMITATIONS

23          Disclosure and discovery activity in this action are likely to involve production of

24   confidential, proprietary, or private information for which special protection from public disclosure

25   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

26   Plaintiff and Defendant (the “Parties”) hereby stipulate to and petition the court to enter the

27   following Stipulated Protective Order. The Parties acknowledge that this Order does not confer

28   blanket protections on all disclosures or responses to discovery and that the protection it affords
                                                      1
      STIPULATED PROTECTIVE ORDER                                         Jill Wasche v. Orchard Hospital et al.
                                                                              Case No. 2:18-CV-02246-JAM-DB
 1   from public disclosure and use extends only to the limited information or items that are entitled to
 2   confidential treatment under the applicable legal principles. The Parties further acknowledge, as set
 3   forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
 4   confidential information under seal; Local Rule 141 sets forth the procedures that must be followed
 5   and the standards that will be applied when a Party seeks permission from the court to file material
 6   under seal.
 7   2.      DEFINITIONS
 8           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of
 9   information or items under this Order.
10           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
11   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
12   of Civil Procedure 26(c).
13           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
14   as their support staff).
15           2.4     Designating Party: a Party or Non-Party that designates information or items that it
16   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
17           2.5     Disclosure or Discovery Material: all items or information, regardless of the
18   medium or manner in which it is generated, stored, or maintained (including, among other things,
19   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
20   responses to discovery in this matter.
21           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
22   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
23   consultant in this action.
24           2.7     House Counsel: attorneys who are employees of a Party to this action. House
25   Counsel does not include Outside Counsel of Record or any other outside counsel.
26           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
27   entity not named as a Party to this action.
28   ///
                                                        2
      STIPULATED PROTECTIVE ORDER                                         Jill Wasche v. Orchard Hospital et al.
                                                                              Case No. 2:18-CV-02246-JAM-DB
 1          2.9     Outside Counsel of Record: attorneys who are not employees of a Party to this
 2   action but are retained to represent or advise a Party to this action and have appeared in this action
 3   on behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.
 4          2.10    Party: any Party to this action, including all of its officers, directors, employees,
 5   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 6          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 7   Material in this action.
 8          2.12    Professional Vendors: persons or entities that provide litigation support services
 9   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
10   storing, or retrieving data in any form or medium) and their employees and subcontractors.
11          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL.”
13          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
14   Producing Party.
15   3.     SCOPE
16          The protections conferred by this Stipulation and Order cover not only Protected Material
17   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
18   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
19   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
20   However, the protections conferred by this Stipulation and Order do not cover the following
21   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
22   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
23   publication not involving a violation of this Order, including becoming part of the public record
24   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
25   disclosure or obtained by the Receiving Party after the disclosure from a source who
26   obtained the information lawfully and under no obligation of confidentiality to the Designating
27   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
28   ////
                                                        3
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1   4.     DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 3   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 4   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 5   defenses in this action, with or without prejudice; or (2) final judgment herein after the completion
 6   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
 7   time limits for filing any motions or applications for extension of time pursuant to applicable law.
 8   5.     DESIGNATING PROTECTED MATERIAL
 9          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
10   or Non-Party that designates information or items for protection under this Order must take care to
11   limit any such designation to specific material that qualifies under the appropriate standards. The
12   Designating Party must designate for protection only those parts of material, documents, items, or
13   oral or written communications that qualify – so that other portions of the material, documents,
14   items, or communications for which protection is not warranted are not swept unjustifiably within
15   the ambit of this Order.
16          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
17   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
18   encumber the case development process or to impose unnecessary expenses and burdens on other
19   Parties) expose the Designating Party to sanctions.
20          If it comes to a Designating Party’s attention that information or items that it designated for
21   protection do not qualify for protection, that Designating Party must promptly notify all other
22   Parties that it is withdrawing the mistaken designation.
23          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
24   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
25   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
26   designated before the material is disclosed or produced.
27   ////
28   ////
                                                        4
      STIPULATED PROTECTIVE ORDER                                           Jill Wasche v. Orchard Hospital et al.
                                                                                Case No. 2:18-CV-02246-JAM-DB
 1          Designation in conformity with this Order requires:
 2          (a)     for information in documentary form (e.g., paper or electronic documents, but
 3   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 4   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
 5   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
 6   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 7          A Party or Non-Party that makes original documents or materials available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated which material
 9   it would like copied and produced. During the inspection and before the designation, all of the
10   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
11   Party has identified the documents it wants copied and produced, the Producing Party must
12   determine which documents, or portions thereof, qualify for protection under this Order. Then,
13   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
14   legend to each page that contains Protected Material. If only a portion or portions of the material
15   on a page qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17          (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the
18   Designating Party identify on the record, before the close of the deposition, hearing, or other
19   proceeding, all protected testimony.
20          (c)     for information produced in some form other than documentary and for any other
21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
22   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
23   portion or portions of the information or item warrant protection, the Producing Party, to the extent
24   practicable, shall identify the protected portion(s).
25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26   designate qualified information or items does not, standing alone, waive the Designating Party’s
27   right to secure protection under this Order for such material. Upon timely correction of a
28   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                                                     5
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1   in accordance with the provisions of this Order. For purposes of this section, a correction made
 2   within a reasonable time of being put on notice of an inadvertent failure to designate shall constitute
 3   a timely correction.
 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
10   original designation is disclosed.
11          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
12   by providing written notice of each designation it is challenging and describing the basis for each
13   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
14   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
15   of the Protective Order. The Parties shall attempt to resolve each challenge in good faith and must
16   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
17   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
18   Party must explain the basis for its belief that the confidentiality designation was not proper and
19   must give the Designating Party an opportunity to review the designated material, to reconsider the
20   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
21   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
22   has engaged in this meet and confer process first or establishes that the Designating Party is
23   unwilling to participate in the meet and confer process in a timely manner.
24          6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court
25   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
26   Local Rules 141.1 and 251 within 21 days of the initial notice of challenge or within 14 days of the
27   Parties agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.
28   Each such motion must be accompanied by a competent declaration affirming that the movant has
                                                  6
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by
 2   the Designating Party to make such a motion including the required declaration within 21 days (or
 3   14 days, if applicable) shall waive the confidentiality designation for each challenged designation.
 4   In addition, the Challenging Party may file a motion challenging a confidentiality designation at
 5   any time if there is good cause for doing so, including a challenge to the designation of a deposition
 6   transcript or any portions thereof. Any motion brought pursuant to this provision must be
 7   accompanied by a competent declaration affirming that the movant has complied with the meet and
 8   confer requirements imposed by the preceding paragraph.
 9          The burden of persuasion in any such challenge proceeding shall be on the Designating
10   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
11   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to sanctions.
12   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
13   to retain confidentiality as described above, all Parties shall continue to afford the material in
14   question the level of protection to which it is entitled under the Producing Party’s designation until
15   the court rules on the challenge.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
20   the categories of persons and under the conditions described in this Order. When the litigation has
21   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
22   DISPOSITION).
23          Protected Material must be stored and maintained by a Receiving Party at a location and in
24   a secure manner that ensures that access is limited to the persons authorized under this Order.
25          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
26   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
27   information or item designated “CONFIDENTIAL” only to:
28
                                                        7
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1           (a)    The Receiving Party’s Outside Counsel of Record in this action, as well as
 2   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 3   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 4   Bound” that is attached hereto as Exhibit A;
 5           (b)    the officers, directors, and employees (including House Counsel) of the Receiving
 6   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8           (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 9   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
10   to Be Bound” (Exhibit A);
11           (d)    the court and its personnel;
12           (e)    court reporters and their staff, professional jury or trial consultants, mock jurors, and
13   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15           (f)    during their depositions, witnesses in the action to whom disclosure is reasonably
16   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
17   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
19   bound by the court reporter and may not be disclosed to anyone except as permitted under this
20   Stipulated Protective Order.
21           (g)    the author or recipient of a document containing the information or a custodian or
22   other person who otherwise possessed or knew the information.
23   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
24           LITIGATION
25           If a Party is served with a subpoena or a court order issued in other litigation that compels
26   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
27   must:
28
                                                        8
      STIPULATED PROTECTIVE ORDER                                           Jill Wasche v. Orchard Hospital et al.
                                                                                Case No. 2:18-CV-02246-JAM-DB
 1          (a)      promptly notify in writing the Designating Party. Such notification shall include a
 2   copy of the subpoena or court order;
 3          (b)     promptly notify in writing the Party who caused the subpoena or order to issue in
 4   the other litigation that some or all of the material covered by the subpoena or order is subject to
 5   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 6          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
 7   Designating Party whose Protected Material may be affected.
 8          If the Designating Party timely seeks a protective order, the Party served with the subpoena
 9   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
10   before a determination by the court from which the subpoena or order issued, unless the Party has
11   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
12   expense of seeking protection in that court of its confidential material – and nothing in these
13   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
14   disobey a lawful directive from another court.
15   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
16          LITIGATION
17          (a)     The terms of this Order are applicable to information produced by a Non-Party in
18   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
19   connection with this litigation is protected by the remedies and relief provided by this Order.
20   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
21   protections.
22          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
23   Party’s confidential information in its possession, and the Party is subject to an agreement with the
24   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
25                  (1)     promptly notify in writing the Requesting Party and the Non-Party that some
26   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
27

28
                                                        9
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1                  (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
 2   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
 3   the information requested; and
 4                  (3)     make the information requested available for inspection by the Non-Party.
 5          (c)     If the Non-Party fails to object or seek a protective order from this court within 14
 6   days of receiving the notice and accompanying information, the Receiving Party may produce the
 7   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
 8   seeks a protective order, the Receiving Party shall not produce any information in its possession or
 9   control that is subject to the confidentiality agreement with the Non-Party before a determination
10   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
11   of seeking protection in this court of its Protected Material.
12   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
14   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
15   the Receiving Party must immediately (a) notify in writing the Designating Party of the
16   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
17   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
18   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
21          MATERIAL
22          When a Producing Party gives notice to Receiving Parties that certain inadvertently
23   produced material is subject to a claim of privilege or other protection, the obligations of the
24   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
25   is not intended to modify whatever procedure may be established in an e-discovery order that
26   provides for production without prior privilege review. The Parties’ Stipulated Rule 502(d) Order
27   is incorporated herein by reference.
28   ////
                                                       10
      STIPULATED PROTECTIVE ORDER                                          Jill Wasche v. Orchard Hospital et al.
                                                                               Case No. 2:18-CV-02246-JAM-DB
 1   12.    MISCELLANEOUS
 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 3   seek its modification by the court in the future.
 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
 5   no Party waives any right it otherwise would have to object to disclosing or producing any
 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 7   Party waives any right to object on any ground to use in evidence of any of the material covered by
 8   this Protective Order.
 9          12.3    Filing Protected Material. Without written permission from the Designating Party
10   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
11   public record in this action any Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Local Rule 141. Protected Material may only be filed under
13   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
14   Pursuant to Local Rule 141, a sealing order will issue only upon a request establishing that the
15   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
16   protection under the law. If a Receiving Party's request to file Protected Material under seal
17   pursuant to Local Rule 141 is denied by the court, then the Receiving Party may file the information
18   in the public record pursuant to Local Rule 141 unless otherwise instructed by the court.
19   13.    FINAL DISPOSITION
20          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
21   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
22   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
24   the Protected Material is returned or destroyed, the Receiving Party must submit a written
25   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
26   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
27   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
28   abstracts, compilations, summaries or any other format reproducing or capturing any of the
                                                  11
      STIPULATED PROTECTIVE ORDER                                           Jill Wasche v. Orchard Hospital et al.
                                                                                Case No. 2:18-CV-02246-JAM-DB
 1   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
 2   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 3   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
 4   and expert work product, even if such materials contain Protected Material. Any such archival
 5   copies that contain or constitute Protected Material remain subject to this Protective Order as set
 6   forth in section 4 (DURATION).
 7          IT IS SO STIPULATED.

 8

 9   Dated: October 16, 2018                        LAW OFFICES OF PATRICA A. SAVAGE
10                                                  By: /s/ Patricia A. Savage (as authorized on. 10.16.18)
                                                       PATRICIA A. SAVAGE
11
                                                    Attorneys for Plaintiff
12                                                  JILL WASCHE

13   Dated: October 16, 2018                        JACKSON LEWIS P.C.

14                                                  By: /s/ Sierra Vierra
                                                       DALE R. KUYKENDALL
15                                                     SIERRA VIERRA
16                                                  Attorneys for Defendant
                                                    ORCHARD HOSPITAL
17

18                                                  ORDER
19          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
20          IT IS FURTHER ORDERED THAT:
21          1. Requests to seal documents shall be made by motion before the same judge who will
22   decide the matter related to that request to seal.
23          2. The designation of documents (including transcripts of testimony) as confidential
24   pursuant to this order does not automatically entitle the parties to file such a document with the
25   court under seal. Parties are advised that any request to seal documents in this district is governed
26   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
27   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
28
                                                          12
      STIPULATED PROTECTIVE ORDER                                             Jill Wasche v. Orchard Hospital et al.
                                                                                  Case No. 2:18-CV-02246-JAM-DB
 1   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
 2   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
 3   the requested duration, the identity, by name or category, of persons to be permitted access to the
 4   document, and all relevant information.” L.R. 141(b).
 5           3. A request to seal material must normally meet the high threshold of showing that
 6   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
 7   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
 8   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
 9   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
10           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
11   certain documents, at any court hearing or trial – such determinations will only be made by the
12   court at the hearing or trial, or upon an appropriate motion.
13           5. With respect to motions regarding any disputes concerning this protective order which
14   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule
15   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte
16   basis or on shortened time.
17           6. The parties may not modify the terms of this Protective Order without the court’s
18   approval. If the parties agree to a potential modification, they shall submit a stipulation and
19   proposed order for the court’s consideration.
20           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
21   of the terms of this Protective Order after the action is terminated.
22           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
23   hereby DISAPPROVED.
24   Dated: October 17, 2018
25

26   DLB:6
     DB\orders\orders.civil\wasche2246.stip.prot.ord
27

28
                                                        13
      STIPULATED PROTECTIVE ORDER                                            Jill Wasche v. Orchard Hospital et al.
                                                                                 Case No. 2:18-CV-02246-JAM-DB
 1                                                 EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Eastern District of California on ___________, 2018 in the case of Jill Wasche v. Orchard
 7   Hospital et al., Case No. 2:18-CV-02246-JAM-DB. I agree to comply with and to be bound by all
 8   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
 9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
10   that I will not disclose in any manner any information or item that is subject to this Stipulated
11   Protective Order to any person or entity except in strict compliance with the provisions of this
12   Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the Eastern
14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
15   even if such enforcement proceedings occur after termination of this action.
16            I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone number]
18   as my California agent for service of process in connection with this action or any proceedings
19   related to enforcement of this Stipulated Protective Order.
20

21            Date: ______________________________________
22            City and State where sworn and signed: _________________________________
23

24            Printed name: _______________________________

25

26            Signature: __________________________________

27

28            4835-2516-5681, v. 1
                                                         14
      STIPULATED PROTECTIVE ORDER                                             Jill Wasche v. Orchard Hospital et al.
                                                                                  Case No. 2:18-CV-02246-JAM-DB
